 IMPERIALOPTICAL MANUFACTURING COMPANY5Imperial OpticalManufacturing CompanyandInternationalElectrical,Radio and Machine Workers, United Optical Work-ers Union,Local 408, AFL-CIO,Petitioner.Case No. 12-RC-100.October 17,1957DECISION AND CERTIFICATION OF RESULTSOF ELECTIONPursuant to a stipulation for certification upon consent electionexecuted between the Employer and the Petitioner on May 10, 1957,and approved by the Regional Director on May 21, 1957, an electionby secret ballot was conducted on May 31, 1957, under the directionand supervision of the Regional Director for the Twelfth Region.The tally of ballots furnished the parties showed that there were ap-proximately 85 eligible voters; that 80 votes were cast, of which 10were for, and 69 against, the Petitioner; and that 1 ballot was chal-lenged.The single challenged ballot is not sufficient to affect theresults of the election.On June 4, 1957, the Petitioner filed timely objections to the elec-tion, alleging that the Employer engaged in intimidatory conduct,consisting of (1) a discriminatory discharge; (2) "various illegalstatements, threats, and promises to the employees" and the grant ofcertain wage increases; and (3) promises of wage increases, extraovertime work, and hospitalization benefits if the employees votedagainst the Petitioner, and release (with pay) of various employeesan hour early on the day before the election.The first objection waswithdrawn by the Petitioner.The second objection was found to bedirected to conduct occurring, with Petitioner's knowledge, prior tothe execution by the parties of the stipulation for certification uponconsent election.The Regional Director properly rejected this ob-jection upon the authority ofF.W. Woolworth.'In regard to thethird objection, the Petitioner was unable to produce witnesses tosupport its position.However, a Board agent made efforts throughthe Petitioner's business agent to interview the employees in theirhomes, but he was advised by the business agent that the employeeswould not see or talk to him. The Regional Director thereupon over-ruled the third objection on grounds of the Petitioner's failure tosupport its allegation.Thereafter, the Petitioner filed an exceptionto the Regional Director's report.The Board has considered the Petitioner's objections, the RegionalDirector's report, and the Petitioner's exception, and hereby adoptsthe Regional Director's recommendation that the objections be over-ruled and the results of the election certified.109 NLRB 1446.119 NLRB No. 5. '6DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn its exception,the Petitioner states that the Regional Directorfailed to verify Petitioner's third objection from the books of theEmployer.In the Petitioner's view the Regional Director shouldhave determined whether any employee received unearned compensa-tion immediately before election.The Regional Director is not re-quired to investigate unsubstantiated charges.The complaining partymust furnish more than mere allegations.This the Petitioner hasfailed to do.2Moreover,Petitioner's exception is now no more cor-roborated with fact than its original objections to the RegionalDirector.Therefore,in accordance with settled Board policy, weoverrule the exception in its entirety.'Since Petitioner did not secure a majority of the valid votes castin the election and since its exception is overruled,we willcertifythe results of the election.[The Board certified that a majority of the valid ballots was notcast for the International Electrical, Radio and Machine Workers,.United Optical Workers Union, Local 408, AFL-CIO, and that thislabor organization is therefore not the exclusive representative of the.employees of the Employer.]CHAIRMAN LEEDOM and MEMBER MURDOCK took no part in the con-sideration of the above Decision and Certification of Results ofElection.The Rankle Company of Texas,117'NLRB 462;106NLRB 1314, 1316.3N. B. Liebman f Company,Inc., 112 NLRB 88, 90.Alamo Express, Inc., and Alamo Cartage CompanyandGeneralDrivers,Warehousemen&Helpers, Local968, AFL-CIO.CaseNo. 39-CA-500. October 18,195 7DECISION AND ORDEROn March 12, 1957, Trial Examiner Herbert Silberman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices, and recommending that they cease and desist therefromand take certain affirmative action as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondents had not engaged in other unfair labor practices andrecommended that the complaint be dismissed with respect thereto.'1There being no exceptions thereto, and without passing on the merits,we adopt theTrial Examiner's recommendations that the allegations of the complaint regarding the-discharges of PerfectoTey, C. L.Vinson, Rubin Garza, and Teroy Riggans be dismissed-119 NLRB No. 8.